Judgment, Supreme Court, New York County, entered October 19, 1978, and order dated September 7, 1978, denying defendant’s motion to set aside the verdict, reversed, on the law and facts, and a new trial directed with respect to the issue of damages only, without costs or disbursements on the appeal, unless the plaintiff, within 20 days after service upon her of a copy of the order herein, with notice of entry, serves and files in the office of the Clerk of the Supreme Court, New York County, a written stipulation consenting to reduce the verdict in her favor from $150,000 to $90,000, and to the entry of an amended judgment in that amount, in which event, the judgment, as so reduced and amended, is affirmed, without costs or disbursements. From our review of the record, we conclude that the verdict in the sum of $150,000 was overly generous. In the circumstances, taking into account the serious and disabling injury sustained by this 65-year-old plaintiff, and measuring it against the jury’s determination which attributed 60% of the fault to the defendant and 40% to the culpable conduct of the plaintiff, we find the verdict excessive to the extent indicated. The other issues presented have been examined by us. Whether taken individually or collectively, they are not of sufficient merit to warrant reversal. Concur&emdash;Fein, J. P., Sandler, Bloom, Markewich and Silverman, JJ.